RENDERED: APRIL 30, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals
                               NO. 2019-CA-1736-MR

LARRY J. CHRISTAIN                                                       APPELLANT


                    APPEAL FROM PIKE CIRCUIT COURT
v.                 HONORABLE STEVEN D. COMBS, JUDGE
                         ACTION NO. 19-CI-00682


APPALACHIAN REGIONAL
HEALTHCARE, INC.                                                           APPELLEE


                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

ACREE, JUDGE: Larry J. Christain appeals the Pike Circuit Court’s order

dismissing his medical negligence claim against Appalachian Regional Healthcare,

Inc., because he failed to initiate the action within the statutory limitations period.

For the following reasons, we affirm.
                Never have jurists on this Court seen a brief less compliant with CR1

76.12 than that filed by Christain. We could dismiss this appeal summarily for that

reason alone, but we will not. The case is easily affirmed for substantive reasons.

                By his own averment in the complaint, Christain was the victim of

events occurring on July 7, 2017. He filed his complaint on June 28, 2019. The

limitations period for such a cause of action is one (1) year. KRS2 413.140(1)(e).

                We affirm.

                ALL CONCUR.



    BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

    Larry Christain, pro se                  Gene Smallwood, Jr.
    Williamson, West Virginia                Nathaniel R. Kissel
                                             Whitesburg, Kentucky




1
    Kentucky Rules of Civil Procedure.
2
    Kentucky Revised Statutes.

                                           -2-